ACCEPTED
                                                                                    01-14-00477-CR
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                1/2/2015 5:44:57 PM
                                                                               CHRISTOPHER PRINE
                                                                                             CLERK


                         No. 01-14-00477-CR
                                    In the                          FILED IN
                           Court of Appeals                  1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                    For the
                                                             1/2/2015 5:44:57 PM
                       First District of Texas               CHRISTOPHER A. PRINE
                                  At Houston                         Clerk

                           

                                 No. 1365724
                         In the 174th District Court
                          Of Harris County, Texas
                           

                             KEN SCRIPA
                                   Appellant
                                      V.
                      THE STATE OF TEXAS
                                    Appellee

                            

    STATE’S SECOND MOTION FOR EXTENSION OF TIME
        WITHIN WHICH TO FILE APPELLATE BRIEF

                            

TO THE HONORABLE COURT OF APPEALS:

        THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) &

38.6(d), moves for an extension of time within which to file its appellate

brief. In support of its motion, the State submits the following:

   1.     Appellant was charged with the felony offense of sexual assault.

          He was found guilty and sentenced to 10 years imprisonment.
   2.    The State’s brief was due, after one extension, on December 22,

         2014. The State’s seeks a second extension of 30 days, until

         January 21, 2015, to file its brief.

   3.    The undersigned attorney has just filed two PDR’s in the Court of

         Criminal Appeals, Jessica Tata v. State and Gary Wayne Wilson v. State.

         Additionally, the undersigned attorney has been working on

         legislative analysis for two upcoming bills and is scheduled to

         speak and attend TDCAA’s Prosecutor Trial Skills Course the

         week of January 4-9, 2015. The undersigned attorney has three

         briefs due in the next two weeks.

   4.    The State’s motion is not for purposes of delay, but so that justice

         may be done.

   WHEREFORE, the State prays that this Court will grant the requested

extension until January 21, 2015.

                                         Respectfully submitted,

                                         /s/Jessica Akins

                                         JESSICA AKINS
                                         Assistant District Attorney
                                         Harris County, Texas
                                         1201 Franklin, Suite 600
                                         Houston, Texas 77002
                                         State Bar Number: 24029415
                       CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that on January 2, 2015, a

copy of the foregoing was served upon appellant’s counsel at the following

address:

      Gerald Fry
      Attorney at Law
      jerryfry@hal-pc.org



                                       /s/Jessica Akins
                                       JESSICA AKINS
                                       Assistant District Attorney
                                       Harris County, Texas
                                       akins_jessica@dao.hctx.net